The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Choi, et al. (US 2019/0019423 A1) teaches an automated detection and avoidance system that provides a pilot with high-fidelity knowledge of the aircraft's physical state, and notifies the pilot of any deviations in expected state based on predictive models. The automated detection and avoidance system may include a processor and a sensor payload operatively coupled to the processor to detect a non-cooperative obstacle within a first airspace adjacent the aircraft. The sensor payload may comprise a radar to radially scan the first airspace, and a camera to scan a second airspace within said first airspace.
Regarding independent claim 1, Choi taken either independently or in combination with the prior art of record fails to teach or render obvious the processor is further configured to receive the first binary image from the imaging unit and detect one or more objects in the first binary image; and an interface operable as a notifying unit and configured to communicate collision hazard information determined based on the one or more objects detected in the first binary image in conjunction with the other claim limitations.
Regarding independent claim 8, Choi taken either independently or in combination with the prior art of record fails to teach or render obvious communicating, using an interface operable as a notifying unit, collision hazard information determined based on the one or more objects detected in the first binary image in conjunction with the other claim limitations.
Regarding independent claim 15, Choi taken either independently or in combination with the prior art of record fails to teach or render obvious detecting one or more objects in the first binary image using the processor; and communicating, using an interface operable as a notifying unit, collision hazard information determined based on the one or more objects detected in the first binary image in conjunction with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668